 262DECISIONS OF NATIONAL LABOR RELATIONS BOARDG. W. Galloway CompanyandBuildingMaterial &Dump Truck Drivers Local 420, InternationalBrotherhood of Teamsters,Chauffeurs,Ware-housemen and Helpers of America.Case 21-CA-2005829 August 1986DECISION AND ORDERBy CHAIRMAN DOTSON ANDMEMBERSBABSON AND STEPHENSOn 25 August 1982 Administrative Law JudgeGeorge Christensen issued the attached decision.The General Counsel filed exceptions and a sup-porting brief, and the Respondent filed cross-excep-tions and a supporting brief and an answering briefin response to the General Counsel's exceptions.The National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panel.The Board has considered the decision and therecord in light of the exceptions, cross-exceptions,and briefs and has decided to affirm the judge's rul-ings,'findings, and conclusions only to the extentconsistent with this Decision and Order.1.The judge dismissed the complaint on thebasis that the 8(a)(1) allegation contained in thecomplaint was factually unrelated to the 8(a)(3) al-legation contained in the underlying charge and,therefore, Section 10(b) precluded further proceed-ings before the Board. The General Counsel ex-cepts to the dismissal of the complaint and con-tends that inasmuch as the standard Board "ChargeAgainst Employer" form contains a printed allega-tion that the charged party has interfered with, re-iThe Respondent has excepted to the judge's ruling at the hearinggrantingtheGeneral Counsel'spetitionto revokea subpoena ducestecumserved by theRespondent on the Board agent investigating the un-deryling charge.In its subpoena, the Respondent sought all records, doc-uments, and memoranda produced and obtained in connection with theRegional Office's investigation of the charge in order, as contended in itssupporting brief, to adduce evidence that the investigating agent "im-properly expanded the Board's investigation from the original charge towhat was finally alleged in the complaint."At thehearing,the judge re-voked the subpoena after the General Counsel contended that Sec102 118 ofthe NationalLaborRelations Board Rules and Regulations,prohibited compliance with the subpoena The General Counsel based hisrefusal, inter aha, on the ground that "the highly sensitive and delicaterole of the Board agent in investigating and resolving unfair labor prac-tice charges would be seriously impaired if a real likelihood existed of theBoard agent's becoming enmeshed as a material witness in cases to whichhe hasbeenassigned "The Board has explicitly recognized the "limited evidentiary privilegewhich protects the informal investigatonal and trial preparatory process-es of regulatory agencies such as the NLRB "Palace Club,229 NLRB1128 (1977), quoting fromStephens Produce Co. v. NLRB,515 F.2d 1373,1376 (8th Cir 1975) Inasmuch as the Respondent's subpoena seeks theproduction of material directly related to the investigatory process andwould likely enmesh the investigating Board agent in the proceeding as amaterial witness,we conclude that the judge properly revoked the sub-poenaMoreover, as discussed at sec 1 of this decision, the underlyingcharge on its face was sufficient to raise the allegation set forth in thecomplaint as revealed during the investigationstrained,and coerced employees in the exercise ofSection 7 rights by "other acts" in addition tothose set forth elsewhere in the charge, the chargemust be deemed to raise for Board considerationthe 8(a)(1) allegations contained in the complaint.We find merit to the General Counsel's exception.On 6 March 1981 the Union filed the charge inthis proceeding alleging that the Respondent vio-lated Section 8(a)(1) and (3) of the Act. In the sec-tion of the charge form entitled"Basis of theCharge," the Union alleged as follows:On or about March 2, 1981, the above-namedEmployer discriminatorily discharged Paul Ar-mendariz because of his activities on behalf ofTeamsters Local 420 or because of his otherprotected concerted activities.Printed at the bottom of this section of the chargeform is the customary "preprinted" wording on allstandard "Charge Against Employer" forms:By the above and other acts, the above-namedemployer has interfered with, restrained, andcoerced employees in the exercise of the rightsguaranteed in Section7 of the Act.On 29 April 1981 the Regional Director issued acomplaintallegingthat the Respondent violatedSection 8(a)(1) by virtue of the following:On or about March 3, 1981, Respondent,throughGalloway, at Respondent's facility... threatened employees with terminationfor engaging in unionor other protected con-certed activities.In dismissing the complaint on the basis that Sec-tion 10(b) precluded consideration of the 8(a)(1) al-legation set forth in the complaint, the judge failedto consider and apply longstanding precedent inter-preting the significance of the printed allegationcontained in the charge form alleging "other acts"of interference with and restraint and coercion ofemployees' Section 7 rights. See, e.g.,Texas Indus-tries,139 NLRB 365 (1962), enfd. in relevant part336 F.2d 128 (5th Cir. 1964);Pet Inc.,229 NLRB1241 (1977);Staco, Inc.,244 NLRB 461, 468 (1979).These cases hold that 8(a)(1) allegations containedin a complaintare properly raised by the "otheracts" allegation set forth in the charge and thatSection 10(b) does not bar consideration of the8(a)(1) allegations.2 Accordingly, we find it appro-Y In Clark Equipment Co,278 NLRB 498 (1986), werecently reaf-firmed thislongstandingprincipleAswe noted inClark,supra, fn 3, weagain stress the importanceof followingthe guidelines set forth at Sec.10064 5 of the CasehandlingManual providing that"[i)f the allegations ofthe chargeare toonarrow," an amendmentshould besought,and that ifan amendmentisnot filed, "the case should be reappraisedin this light,and the complaint issued, if any, should cover onlymattersrelatedto thespecificationsof the charge." (Emphasis in original )281NLRB No. 38 G.W. GALLOWAY CO.priate to considerthe merits of the 8(a)(1) allega-tion set forthin the complaint.2.The recordrevealsthat on themorning of 3March 1981 approximately25 of theRespondent'semployees commenced a strike.The striking em-ployees assembled outside the Respondent's facilityand picketedcarrying signs bearing various leg-ends, such as"UnfairWages," "No Benefits,""Better Insurance,"and "MoreMoney." Later thatmorning,the Respondent's president and chief op-erating officer,JamesJ.Galloway,appeared at thepicket line and addressed the striking employees.Galloway offered to meet witheach striker on anindividualbasis but stressedthat he was not thereto negotiatewith the employeesas a group.Gallo-way expressly told the strikers that theRespondent"would haveto terminate and replace"those em-ployees who failed to "go back to work." Follow-ingGalloway'sremarks,the striking employeesconferredand returnedto work.Based on the foregoing,we find that the Re-spondentviolatedSection 8(a)(1) by virtue of Gal-loway's threat toterminate striking employees whorefusedto return to work.In finding these remarksviolative, however,we emphasizethat this clearlyisnot a case where an employerhas attemptedtruthfullyto explain to employees its legal preroga-tive to hirepermanent replacementswithout fullydetailingthe protections accordedto strikers asenumeratedinLaidlawCorp.,171NLRB 1366(1968),enfd. 414 F.2d 99 (7th Cir. 1969), cert.denied 397 U.S. 920 (1969). SeeEagle Comtronics,263 NLRB 515 (1982).Here,the Respondent's ex-press threat to "terminate"strikerswho failed toreturn to work may be fairlyunderstood as a directthreat ofreprisal against employees in retaliationfor their Section 7 activityof striking.Dayton FoodFair Stores,165NLRB 14, 20 (1967), enfd. percuriam in relevantpart 399 F.2d 153, 154 (6th Cir.1968),cert.denied 393 U.S. 1085 (1969). The coer-cive impact of these remarks in no way istemperedby theRespondent's pronouncementthat the em-ployees tobe terminated also wouldbe replaced.Under anyreasonableview,we find that Gallo-way's remarkswere coercivein character.Accord-ingly,we concludethat theRespondentviolatedSection 8(a)(1) as alleged.CONCLUSIONS OF LAWBy threatening employeeswith termination forengaging in a strikeprotected by Section 7 of theAct, the Companyhas engaged in unfair laborpractices within themeaning of Section 8(a)(1) andSection 2(6) and(7) of the Act.263THE REMEDYHaving found that the Respondent has violatedSection 8(a)(1) of the Act, we shall order it tocease and desist therefrom and to take certain af-firmative action to effectuate the policies of theAct.ORDERThe National LaborRelations Boardorders thatthe Respondent,G.W. Galloway Company, LosAngeles,California, its officers,agents,successors,and assigns, shall1.Cease and desist from(a)Threateningemployees with termination forengaging in a strikeprotected by Section 7 of theAct.(b) In any likeor related manner restraining orcoercing employees in the exerciseof the rightsguaranteed them by Section7 of the Act.2.Take the following affirmativeaction neces-sary to effectuatethe policiesof the Act.(a) Post at itsfacility in Los Angeles, California,copies ofthe attachednotice marked"Appendix."sCopies of the notice, on forms provided by the Re-gionalDirectorforRegion 21, after being signedby theRespondent'sauthorized representative,shallbe postedby theRespondent immediatelyupon receiptand maintained for 60 consecutivedays in conspicuous places including all placeswhere notices to employees are customarily posted.Reasonable steps shallbe taken bythe Respondentto ensure that the notices are not altered,defaced,or covered by any othermaterial.(b)Notify theRegionalDirectorinwritingwithin 20 days from the date of this Order whatsteps the Respondent has takento comply.8 If this Order is enforced by a judgment of a United States court ofappeals,the words in the notice reading "Posted by Order of the Nation-alLabor Relations Board"shall read"Posted Pursuant to a Judgment ofthe United States Court of Appeals Enforcing an Order of the NationalLabor Relations Board "APPENDIXNOTICE ToEMPLOYEESPOSTED BY ORDER OF THENATIONALLABOR RELATIONS BOARDAn Agency of the United States GovernmentThe NationalLaborRelations Board has foundthat we violated the NationalLaborRelations Actand has ordered us to post and abide by this notice.Section 7of the Act givesemployees these rights.To organize 264DECISIONSOF NATIONALLABOR RELATIONS BOARDTo form, join,or assistany unionTo bargain collectively through representa-tives of their own choiceTo act together for other mutual aid or pro-tectionTo choosenot to engagein any of theseprotected concerted activities.WE WILL NOT threaten you with termination forengagingin a strike protected by Section 7 of theAct.WE WILL NOT in any like or related mannerinterferewith,restrain,or coerce you in the exer-cise of the rights guaranteed you by Section 7 ofthe Act.G. W. GALLOWAY COMPANYDavid M. PillandFrank M. Wagner, Esqs.,for the Gen-eral Counsel.Donna Lewis Colaianni, Esq. (Patterson & Taggert),of LosAngeles, California, for the Respondent.DECISIONSTATEMENT OF THE CASEGEORGE CHRISTENSEN,AdministrativeLaw Judge.On February 4, 1982, 1 conducted a hearing at Los An-geles,California, to try issues raised bya complaintissued onApril 29, 1981,1 based on a charge filed byLocal 420 on March 6 alleging the Company violatedSection 8(a)(1) of the National LaborRelationsAct (theAct) by the company president's March 3 statement tostriking employeesthey would be terminated if they didnot go to work.The Company moved to dismiss the complaint on theground Section 10(b) of the Act bars the General Coun-sel from proceeding under a complaint specifying anunfair labor practiceunrelatedto the unfair labor prac-tice set forth in the underlying charge unless the Charg-ing Party or some other person has filed a timely new oramendedcharge specifying the unfair labor practice al-legedin the complaint,assertingthis as the situation inthis case. The Company in the answer to the complaintdenies itspresident Q. J. Galloway) made the statementalleged in the complaint as the unfair labor practice com-mitted by the Company and denied violating the Act.The issues for determination are: (1) whether theunfair labor practice specified in the complaintis unrelat-ed to the unfair labor practice specified by the ChargingParty,Local 420; (2) if so, whether Local 420 or anyother person timely filed a new or amended chargespecifying by the unfair labor practice alleged in thecomplaint the Company violated the Act; (3) if not,whether the complaint should be dismissed; and/or (4) ifnot,what statementGalloway made and whether by thatstatementthe Company violated the Act.The parties appeared by counsel at the hearing andwere afforded full opportunity to adduce evidence, toiRead 1981 after all further date references omitting the yearexamine and cross-examine witnesses,to argue, and tofilebriefs.The General Counsel argued orally prior tothe close of the hearing and submitted a brief memoran-dum of law; counsel for the Company submitted a brief.Based on my review of the entire record, observationof the witnesses,and perusal of the oral argument, legalmemorandum,and research,I enter the followingFINDINGS OF FACTI.JURISDICTION AND LABOR ORGANIZATIONThe complaint alleges, the answer admits, and I find atallpertinent times the Company was an employer en-gaged in commerce in a business affecting commerce andLocal420 was a labor organization within the meaningof Section 2 of the Act.II.THE ALLEGED UNFAIR LABOR PRACTICEA. FactsAt times pertinent the Company employed approxi-mately 60 employees to manufacture hydraulic lifts andbridges at a factory located in Baldwin Park, California.Its employees were not represented by any labor organi-zation.On March 2 the Company discharged employee PaulArmendariz. On March 3, shortly before the startingtime of the day shift, approximately 25 employees assem-bled outside the plant and began to picket, carryingcrudely lettered signs reading:"UnfairWages," "NoBenefits," "Better Insurance," "More Money," and simi-lar legends. The signs did not identify Local 420 as theirsponsor or author.J. J. Galloway arrived at the plant about 8 a.m., ob-served the strikers and the signs, and proceeded into theplant.After checking to see how many employees wereatwork, he proceeded out to the picket line, accompa-nied by Juan Flores.2When the strikers gathered around him, Galloway toldthem neither they nor the Company was making anymoney while they were out on the street, asked them togo to work, and stated, following their reporting forwork, he would conduct individual meetings with eachstrikerwho wished to meet with him to discuss and at-tempt to rectify any grievances or complaints that indi-vidual had. A spokesman for the strikers responded thestrikerswanted to participate as a group in a discussionwithGalloway concerning their complaints and theirproposals for resolving them, and several strikers recitedtheir complaints (inability to pay a wife's dental bills inthe absence of dental insurance and/or a higher income,etc.).Galloway stated he was not there to negotiate, re-peated his offer of individual meetings, and closed withthe statement the Company would terminate and replaceBGalloway testified Floreswas asupervisorAlthoughin its answerthe CompanyadmittedGallowaywas anofficer and supervisor of theCompany, it deniedhe was an agent thereof.I find atall pertinent timesFlores and Galloway, by virtue oftheir positionsand authority,were su-pervisorsand agentsof the Companyacting on its behalf within themeaningof Sec. 2 of the Act G.W. GALLOWAY CO.any striker who did not come in to works When Gallo-way left the scene, the strikers conferred, decided to goto work, and did so.On March 6 Local 420 filled out and filed a printedcharge form furnished by the Region, inserting under theheading, "Employer Against Whom Charge Is Brought,"the telephone number, business, employer representative,and number of workers employed in the appropriateboxes, placing the number "(3)" in box "h" as the sub-section of the Act alleged to have been violated, andplacing under the heading, "Basisof the Charge," thefollowing:On or about March 2, 1981, the above-named Em-ployer discriminatorily discharged Paul Armendarizbecause of his activities on behalf of TeamstersLocal 420 or because of his other protected activi-ties.On April 29the Region issued its complaint in the in-stant case.The complaintalleges a single violation of asingle subsectionof the Act,Section 8(a)(1),namely,that:On or about March 3,1981,Respondent,throughGalloway,atRespondent'sfacilitydescribed inparagraph 2(a) above,threatened employees withtermination for engaging in union or other concert-ed activities.The recorddoes not disclosethat Local 420 or anyother personever fileda new or amendeddocumentwith theRegion chargingby the alleged March 3 Gallo-way statementthe Company violated the Act.B. Analysis and Conclusions1.The relationship between thecharge and thecomplaintThe single unfair labor practicealleged in the chargeand the single unfair labor practice alleged in the com-plaint are unrelated.The chargealleges theCompany violatedSection8(a)(3) (and,derivatively,Sec. 8(a)(1)) of the Act by dis-chargingemployee Paul Armendariz on March 2becauseof his union or other concertedactivitiesprotected bythe Act.The complaintalleges theCompany violatedSection8(a)(1) of the Act by a March 3 threatto terminate em-ployees for goingon strike that day.4There wasno evidencetheMarch 3 strike either"grew out ofor was "relatedto" the March 2 dis-charge5(seeNational Licorice Ca v NLRB,309 U.S. 369the pertinent testimony of witnesses, and their demeanor.4Counsel for the Company stated that the Regional Director, aboutthe time he issued the complaint,formally advised Local 420 and theCompany that he was unable to develop any evidence the Companyeither knew Armendariz was engaging in any union or other concertedactivities protected by the Act at the time of,or prior to, his discharge,or that Armendariz was discharged for engaging in any such activity,and he therefore would not issue a complaint so alleging.8On the contrary,the sole thrust of the evidence was the employeeswho struck on March 3 did so to secure improved wages and benefits.265(1940), andNLRB v. Fant Milling Co.,360 U.S. 301(1959), inwhich the Supreme Court enunciated thequoted language as the appropriate test for whether acomplaint might encompass an unfair labor practice notspecified in an underlying charge).On the basis of the foregoing,I find theunfair laborpracticealleged in the charge and the unfair labor prac-tice alleged in the complaint were unrelated,and that thelatter neither"grew out of"nor was "related" to theformer.2.The timely filing of any new or amended chargealleging the unfair labor practice set out in thecomplaintNo evidence was produced in the course of the hear-ing that at any time prior thereto either Local 420 or anyother person filed any charge or amended charge alleg-ing the Company committed an unfair labor practice inviolation of Section 8(aXl) of theAct onMarch 3, 1981,by threatening to terminate those of its employees whowent on strike that day.Itherefore find and conclude no such charge oramended charge was filed within a 6-month period fol-lowing March 3, 1981.3.Does the foregoing warrant dismissal of thecomplaint?While overthe years the Board and the courts haveliberally interpreted Section 10(b) of the Act to remedyunfair labor practices set out in a complaint(and subse-quently supportedby the weight of evidenceproducedin hearing thereon),despite the failure of the underlyingcharge tospecify thesubstancethereof,6 they generallyhave done so on the basisof the testset out above, i.e.,that the unfair labor practices set out in the complaintbut not specifiedin the underlying charge were"relatedto those alleged in the charge and grow outof them."(National Licorice,ibid.)In all the cases justcited,unfairlabor practices specified in the charge and unfair laborpracticeswhich wererelated to,and grew outof, thosespecifiedunfair labor practices but were not specified inthe chargewere held to comply withthe requirements ofSection 10(b).7In a numberof the morerecent cases addressing thesubject,the Board has adopted theDinionCoiltest,8namely,that the unfair labor practices alleged in thecomplaintbut not specifiedin the underlying charge beeNational Licorice Ca Y. NLRB,ibid.;NLRB Y. Font Milling,ibid.;NLRBY.DinionCoil Co.,201 F.2d 484 (2d Cir. 1952);NLRBY.PecheurLozengeCo., 209 F.2d 393 (2d Cir. 1953);NLRB v. Kohler Co.,220 F.2d 3(7th Cir.1957);NLRB v. Raymond Pearson,Inc.,243 F.2d 456 (5th Cir.1957);NLRB v. Kiekhafer Corp.,292 F.2d 130 (7th Cir. 1961);NLRB vReliance Steel Products,322 F.2d 49 (5th Cir.1963);NLRBV.Texas In-dustries,336 F.2d 128(5th Cir.1964);NLRB P. Operating EngineersLocal925, 460 F.2d 589 (5th Cir.1972);NLRB v. Quality Transport,511 F.2d1190 (5th Cir. 1975);Proctor&GambleMfg.Co.P.NLRB,658 F.2d 968(4th Cir.1981).7 Sec.10(b) bars the General Counsel from proceeding without an un-derlying charge filed by a "person"outside the Agency.8NLRBv DinionCoil,ibid. 266DECISIONS OF NATIONAL LABOR RELATIONS BOARD"closely related" to those specified in the charge,° dis-missing any complaint where such relationship did notexist(in the absence of the filing of a timely charge al-leging the specifics of the unfair labor practice alleged inthe complaint). 10Because I have entered findings that the unfair laborpractice specified in the complaint neither grew out ofnor was related to the unfair labor practice specified inthe charge and neither Local 420 nor any other personfiled a timely charge alleging the unfair labor practicespecified in the complaint, I find and conclude Section9North Country Motors,133 NLRB 1479 (1961);SunriseManor NursingHome,199NLRB 1120 (1972),Pennco.Inc,212NLRB 677 (1974),NLRB v. OperatingEngineersLocal925, 1bid ;United Technologies Corp,260 NLRB 1430 (1982).10New York Shipping Assn,112 NLRB 1047 (1955),Stokely-Bordo,130NLRB 869 (1961);Champion PneumaticMachinery Co.,152 NLRB 300(1965),PrincePontiac,174NLRB 919 (1969);Sunnen Products,189NLRB 826 (1971),Asko, Inc,202 NLRB 330 (1973);IndustrialWorkersAIW Local 594 (Warren Plastics),227 NLRB 1541 (1977),Red Food Store,252 NLRB 116 (1980)10(b) of the Act precludes further proceedings before theBoard concerning the unfair labor practice specified inthe complaint and grant the Company's motion to dis-miss the complaint.In view of the foregoing,I find it unnecessary to ad-dress the merits of the unfair labor practice set out in thecomplaint.CONCLUSIONS OF LAW1.At all pertinent times the Company was an employ-er engaged in commerce and Local 420 was a labor or-ganization within the meaning of Section 2 of the Act.2.The unfair labor practice set out in the complaintneither grew out of nor was related to the unfair laborpracticeset out inthe charge.3.No timely charge was filed by Local 420 or anyother person alleging the unfair labor practice set out inthe complaint.[Recommended Order fordismissalomitted from pub-lication.]